NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JOSEPH F. CLIPSE,
                    Petitioner

                           v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                      2016-1209
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0752-14-0178-I-1.
                ______________________

                Decided: April 7, 2016
                ______________________

   JOSEPH F. CLIPSE, Okatie, SC, pro se.

    SONIA MARIE ORFIELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., PATRICIA
M. MCCARTHY.
                ______________________

  Before PROST, Chief Judge, MOORE and STOLL, Circuit
                        Judges.
2                                               CLIPSE   v. DHS



PER CURIAM.
    Joseph F. Clipse appeals the final decision of the Mer-
it Systems Protection Board (“Board”), which denied Mr.
Clipse’s petition for review and affirmed the administra-
tive judge’s initial decision. In the initial decision, the
administrative judge affirmed the Department of Home-
land Security’s action removing Mr. Clipse from his
position as Lead Law Enforcement Specialist. For the
reasons discussed below, we affirm.
                       BACKGROUND
    Mr. Clipse began working at the Department of
Homeland Security (“DHS” or “agency”) on February 19,
2006 as a Law Enforcement Specialist at the Federal Law
Enforcement Training Centers (“FLETC”). At all times
relevant to this appeal, Mr. Clipse served as a Lead
Instructor in the Driver and Marine Division.
     On July 22, 2013, Mr. Clipse was served a Notice of
Proposed Removal (Proposal) and supporting evidence
citing two charges: (1) failure to follow a written directive,
containing six specifications, and (2) lack of candor,
containing three specifications. On November 5, 2013,
the agency sustained both charges and Mr. Clipse’s re-
moval became final. The charges arose from an investiga-
tion by DHS into numerous allegations that Mr. Clipse
had fraternized with three female students and a female
intern between 2007 and 2013 in violation of agency
policy.
    Mr. Clipse appealed his removal to the Board, deny-
ing many of the allegations and arguing that removal was
inappropriate. Mr. Clipse also argued that his due pro-
cess rights were violated by the lack of specificity in the
underlying specifications. In an initial decision, the
administrative judge sustained both charges, found that
removal was an appropriate penalty, and concluded that
Mr. Clipse had failed to prove that his due process rights
CLIPSE   v. DHS                                           3



were violated. Clipse v. Dep’t of Homeland Sec., AT-0752-
14-0178-I-1 (M.S.P.B Apr. 13, 2015) (“Initial Decision”).
Mr. Clipse timely filed a petition for review of the initial
decision, and the Board issued a final decision denying
the petition and affirming the initial decision. Clipse v.
Dep’t of Homeland Sec., No. AT-0752-14-0178-I-1, 2015
WL 5718599 (M.S.P.B. Sept. 30, 2015) (“Board Decision”).
Mr. Clipse now timely appeals to us. We have jurisdiction
under 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).

    Mr. Clipse’s appeal is primarily focused on what he
contends are erroneous credibility determinations made
by the administrative judge. He argues that, in every
instance where there was conflicting testimony, the
administrative judge improperly credited the testimony of
the witnesses against him over his testimony. However,
as we have stated, “[t]he credibility determinations of an
administrative judge are virtually unreviewable on ap-
peal.” Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364
(Fed. Cir. 2002). Indeed, as an appellate court, we cannot
set aside the administrative judge’s credibility determina-
tion unless we find it to be “inherently improbable or
discredited by undisputed fact.” Pope v. U.S. Postal Serv.,
114 F.3d 1144, 1149 (Fed. Cir. 1997). Here, Mr. Clipse
has not made that showing.

    For example, Mr. Clipse argues that one of the stu-
dents is not a credible witness because she changed her
story during the investigation and did not provide suffi-
4                                             CLIPSE   v. DHS



cient details or documentary evidence to corroborate her
position. The administrative judge, however, noted that
the student did not independently file a complaint against
Mr. Clipse, and, instead, only reported Mr. Clipse’s behav-
ior when she was approached by investigators from the
Office of Professional Responsibility. Indeed, the admin-
istrative judge recognized that the student had no reason
to fabricate allegations against Mr. Clipse, given that her
testimony could potentially put her own law enforcement
career at risk. Moreover, the administrative judge found
the student’s testimony to be “straightforward about
admittedly embarrassing facts.” Initial Decision, slip op.
at 20. Finally, the administrative judge found that the
student’s testimony was corroborated by the testimony of
another witness, who the administrative judge also found
credible, in part because, unlike Mr. Clipse, the witness
had no motive to lie.

    On the other hand, the administrative judge found
Mr. Clipse’s story to be “so inherently improbable it
renders his testimony not credible.” Id. As to Mr. Clipse’s
demeanor, the administrative judge stated that she was
“unimpressed” and “came away with the impression that
he would change his story as necessary to further his
position.” Id. at 22. The administrative judge considered
documentary evidence that Mr. Clipse asserted supported
his testimony—including a hotel receipt that he relied on
to show that he had been with his brother and not with
the student on a given weekend—but found that, on
balance, the student’s version of events was more likely to
be true than Mr. Clipse’s version. Id. at 22–23.

    Similarly, with respect to the other three women, the
administrative judge properly and thoroughly considered
the necessary factors in making the credibility determina-
tions, and found that among the multiple conflicting
testimonies, the testimony of the witnesses testifying
against Mr. Clipse were more credible than that of Mr.
CLIPSE   v. DHS                                           5



Clipse. Because the administrative judge’s determina-
tions are neither inherently improbable nor discredited by
undisputed fact, we, like the Board, give them deference.

    Mr. Clipse also attempts to cast doubt on the testimo-
ny of the female intern by claiming that the agency tam-
pered with evidence. Mr. Clipse argues that the agency
presented an incomplete and inaccurate text log of mes-
sages between him and the female intern, and that many
of the messages which would have supported his story
were altered or deleted. Even if that were true—which
the administrative judge found was unlikely—the admin-
istrative judge only considered the text messages that
were not in contention and found that they “involved
playful flirtatious banter and were certainly not training
related.” Initial Decision, slip op. at 26, 28.

    Finally, Mr. Clipse argues that his due process rights
were violated because some of the specifications underly-
ing the charges were impermissibly vague. However, as
the administrative judge noted, “[a]ll of the specifications
provide a great deal of specific information [that Mr.
Clipse] could have addressed. Further, the agency pro-
duced a voluminous amount of investigatory documents
and [reports of investigation] upon which it relied.” Id. at
35–36. We agree with the administrative judge and the
Board and thus conclude that Mr. Clipse did not prove
that his due process rights were violated.

    For the foregoing reasons, we affirm the Board’s deci-
sion.
                       AFFIRMED
                          COSTS
   Each party shall bear their own costs.